
	
		II
		111th CONGRESS
		1st Session
		S. 2604
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on threaded
		  stoppers, caps, and lids of base metal with chromium or gold-plated finish, of
		  a type and size suitable for use on salt-and-pepper shakers, perfume bottles,
		  and the like.
	
	
		1.Threaded stoppers, caps, and lids of base
			 metal with chromium or gold-plated finish, of a type and size suitable for use
			 on salt-and-pepper shakers, perfume bottles, and the like
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Threaded stoppers, caps, and lids of base metal with chromium
						or gold-plated finish, of a type and size suitable for use on salt-and-pepper
						shakers, perfume bottles, and the like (provided for in subheading
						8309.90.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
